DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claims 1 and 15, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a method of using surgical robotic assembly including an interchangeable motor pack, a hand-held surgical instrument, and a robotic surgical instrument, the method comprising:
 causing the interchangeable motor pack to drive a first surgical tool of the hand-held surgical instrument;
stopping the interchangeable motor pack from driving the first surgical tool:
disconnecting the interface portion from the hand-held surgical instrument; and
releasably attaching the interface portion of the interchangeable motor pack to the robotic surgical instrument.
Claims 2-10 and 16-22 are allowed because they depend on claims 1 and 15, respectively.
The prior art made of record in form 892 and 1449, discloses a motor assembly. One of the closest prior art US 8,912,746 B2 to Reid et al. discloses surgical instrument motor pack for a robotic surgical assembly. The surgical assembly includes an end effector, a chassis supporting the instrument shaft proximal end, a motor pack detachably mountable to the chassis, and a latch mechanism configured to selectively retain the motor pack to the chassis. In the examiner’s opinion the claims are deemed to be directed to a non-obvious improvement over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846